COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-434-CV

IN RE MIKO TRUCKING, INC., KART                                      RELATORS
CONSTRUCTION & EQUIPMENT CO., INC.,
HANOVER PROPERTY COMPANY, L.L.C.
D/B/A HANOVER PROPERTY COMPANY,
MOZLEY ACQUISITION AND DEVELOPMENT
PARTNERS, L.P., AND MIRA LAGOS
HOMEOWNERS' ASSOCIATION, INC.

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        We have considered relators’ “Motion To Dismiss Petition For Writ Of

Mandamus.”       It is the court’s opinion that the motion should be granted;

therefore, we dismiss this original proceeding.

        Costs of the original proceeding shall be paid by the party incurring the

same, for which let execution issue.

                                               PER CURIAM

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: March 26, 2009



   1
       … See Tex. R. App. P. 47.4.